                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                     5:20-cv-44-KDB
                                 (5:18-cr-48-KDB-DSC-5)

RICARDO CERVANTES-SANCHEZ,                               )
                                                         )
                         Petitioner,                     )
                                                         )
vs.                                                      )               ORDER
                                                         )
UNITED STATES OF AMERICA,                                )
                                                         )
                  Respondent.                            )
_____________________________________                    )

       THIS MATTER is before the Court on Petitioner’s Motion to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody under 28 U.S.C. § 2255, (Doc. 1).

       The Court has conducted an initial screening of the petition under the Rules Governing §

2255 Proceedings, Rule 4(b) 28 U.S.C.A. foll. § 2255, and finds that: (1) the petition has been filed

pro se under penalty of perjury; (2) the petition appears to be timely; and (3) Petitioner has asserted

a colorable claim for relief cognizable under § 2255(a). Upon consideration of the § 2255 Motion

to Vacate and the record of prior proceedings, the Court determines that the United States Attorney

should file the Rule 11 and sentencing hearing transcripts within thirty (30) days from entry of

this Order.

       IT IS, THEREFORE, ORDERED that:

       1. The United States Attorney shall file the Rule 11 hearing and sentencing hearing

              transcripts no later than thirty (30) days from entry of this Order.




                                                    1



          Case 5:20-cv-00044-KDB Document 2 Filed 04/23/20 Page 1 of 2
Signed: April 23, 2020




                                                      2



                         Case 5:20-cv-00044-KDB Document 2 Filed 04/23/20 Page 2 of 2
